Citation Nr: 0201880	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  97-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date, prior to December 9, 1992, 
for a grant of service connection for postoperative left eye 
cataract residuals.


REPRESENTATION

Appellant represented by:	Steven S. Zega, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In July 1998, the Board remanded this issue 
to the RO for appropriate development.  In August 1999, the 
Board upheld the RO's denial of the veteran's claim.  The 
veteran filed a timely appeal to the U.S. Court of Appeals 
for Veterans Claims (Court).

In February 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's decision and to remand this matter for 
development and readjudication.  The sole basis of the motion 
of February 2001 was recently enacted legislation, the 
Veterans Claims Assistance Act of 2000 (the "VCAA"), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2001), 66 Fed. Reg., No. 168, 45620-45632 (Aug. 29, 2001).  
No other reason was provided.  In this regard, the Board must 
note that the VCAA was not enacted until fifteen months after 
the Board adjudicated this case in August 1999.  The Court 
granted the motion in March 2001, vacating and remanding the 
case to the Board.


REMAND

In October 2001, the veteran's attorney requested another 
hearing before a Member of the Board at the RO in North 
Little Rock, Arkansas.  The attorney clarified this request 
in January 2002.  Consequently, even in light of new case 
development authority at the Board under 67 Fed. Reg. 3,099 
(January 23, 2002), in order to ensure full compliance with 
due process requirements, the case must be REMANDED to the RO 
for the following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board in 
North Little Rock, Arkansas, in the order 
that this request was received relative 
to other cases on the docket for which 
hearings are scheduled to be held within 
this area. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





